DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. The applicant argues that one would not have been motivated to substitute Noatschk’s two component pigmented coating material for Kitagawa’s first pigmented coating material. Applicant contends that Noatschk’s coating material is a basecoat coating material and would not correspond to Kitagawa’s first pigmented coating material, but rather would correspond to Kitagawa’s second pigmented coating composition. However, the Examiner disagrees and contends that Kitagawa’s intercoat (first pigmented coating material) is comparable to a basecoat as it’s a first pigmented layer that is applied before application of a topcoat. Note that Kitagawa actually teaches that their systems can include only the pigmented intercoat and then a topcoat (see 0004, which is consistent with the intercoat also being considered a basecoat) and that the components of the second pigmented coating composition can essentially be the same as the first pigmented coating composition (0325-0334). Therefore, the Examiner maintains that it would be obvious to consider Noatschk’s composition for replacing Kitagawa’s first pigmented coating material.
The applicant further argues that Noatschk teaches that it is preferable that Noatschk’s coating consists of a single-layer structure and one would not have been motivated to include Noatschk’s coating material in Kitagawa’s multilayer structure. However, the Examiner disagrees and notes that in the paragraph cited by applicant, Noatschk also teaches that it is of course possible that other coating materials are applied before or after application of Noatschk’s basecoat material. Therefore, the Examiner maintains that it would have still been obvious to consider Noatschk’s composition for improving Kitagawa’s multilayer coating.
The applicant argues that one would not have been motivated to modify Kitagawa’s first pigmented coating composition as Kitagawa’s composition is specifically recited as being used to provide a smooth and sharp coating with a reduction in pinhole popping. However, the Examiner maintains that one would still consider Noatschk’s compositions for the added advantages as previously recited and because Noatschk does teach that their compositions are also able to form smooth coatings which are desired by Kitagawa (see Noatschk at column 4, lines 17-41).
Finally, the applicant argues that neither reference teaches adjusting the NCO:OH ratio to improve low temperature curability. However, the Examiner maintains that it is conventional to optimize the NCO:OH ratio in urethane reactions to control and optimize the reactivity. Therefore, the Examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the polyester resin includes a starting material. It is unclear what is meant by a resin including a starting material. Does this mean the starting material is also included with the resin or does this intend to mean the resin was prepared from the specific starting material recited? Therefore, claim 2 is indefinite. Claims 5 and 8 depend from claim 2 and are indefinite for the same reasons. For examination purposes, the claim has been interpreted as “the polyester resin prepared from starting materials including …”, as supported by applicant’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (U.S. PGPUB No. 2014/0030528) in view of Noatschk et al. (WO2016/188655, of which U.S. Pat. No. 10781336 is used as an English equivalent).

I.	Regarding claims 1-3 and 8, Kitagawa teaches a multilayer coating film-forming method (abstract) comprising: a step of applying an aqueous first pigmented coating material (X) on an article to be coated to form an uncured first pigmented coating film (abstract); a step of applying an aqueous one-component type second pigmented coating material (Y) onto the uncured first pigmented coating film to form an uncured second pigmented coating film (abstract); a step of applying a two-component (0342) clear coating material (Z) onto the uncured pigmented second coating film to form an uncured clear coating film (abstract); a step of heating the three uncured coating films (abstract) to simultaneously cure the coated films (abstract and claim 1). Kitagawa teaches the aqueous one-component type second pigmented coating material (Y) contains a hydroxyl group-containing acrylic resin (0435-0438), a hydroxyl group-containing polyester resin (0439), and a melamine resin (0289 and 0442), and wherein the hydroxyl group-containing acrylic resin includes a core-shell type water-dispersible hydroxyl group-containing resin (0435-0438) where the core shell sections are based on 59.8% polymerizable monomer having a glass transition temperature of no higher than -20 °C (ethyl acrylate and n-butyl acrylate, which homopolymers have a glass transition temperature of -24 °C and -45 °C, respectively, 0437-0438), 5.1% of a hydroxyl group-containing polymerizable unsaturated monomer (2-hydroxyethyl acrylate, 0438) and 5.1% carboxyl group-containing polymerizable unsaturated monomer (methacrylic acid , 0438) and 5.8% of another polymerizable unsaturated monomer different from the other monomers (styrene, 0437-0438). Kitagawa further teaches the hydroxyl group-containing polyester resin having a hydroxyl value of 5-170 mg KOH/g (0173, and note that overlapping ranges are prima facie evidence of obviousness) and an acid value of 1-50 mg KOH/g (0174, and note that overlapping ranges are prima facie evidence of obviousness). Kitagawa also teaches the aqueous first pigmented coating material (X) contains a hydroxyl group-containing resin (claim 1) and a blocked polyisocyanate compound (abstract and claim 1), and the two component clear coating material (Z) can be based on a hydroxyl group containing acrylic resin and a polyisocyanate curing agent (0339-0341). Finally, Kitagawa teaches the hydroxyl group-containing polyester resin being based upon starting materials comprising an acid and an alcohol component, wherein the acid component may comprise at least 30 mol% of an alicycylic polybasic carboxylic acid (hexahydrophthalic anhydride, 0439 and 0172) and the alcohol component may comprise at least 40 mol% of a diol having a branched alkylene group and at least 5 carbon atoms (0164). Kitagawa fails to explicitly teach the first pigmented coating based upon a two-component pigmented coating material. Kitagawa also fails to teach the amount of isocyanate groups being 1.1 to 2 or 1.1 to 1.7 with respect to 1 equivalent of hydroxyl groups.
	First, Noatschk teaches a two-component aqueous pigmented (abstract) basecoat composition (abstract) based on a hydroxyl containing resin (abstract) and a polyisocyanate curing agent (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Noatschk’s two-component pigmented coating for Kitagawa’s first pigmented coating material (X). One would have been motivated to make this modification as Noatschk teaches that the composition provides coatings with good optical qualities but also high mechanical resistance, flexibility and abrasion and stonechip resistance (column 2, lines 47-60).
	Second, Kitagawa in view of Noatschk fail to explicitly teach the isocyanate groups being present in an amount of 1.1 to 2 or 1.1 to 1.7 equivalents per equivalent of hydroxyl groups. However, it is well-known to optimize the ratio of isocyanate groups to hydroxyl groups in a polyurethane curing composition to ensure that a full curing and crosslinking is affected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claims 4-7, Kitagawa in view Noatschk teach all the limitations of claim 1, including the clear coating material being a two-component material comprising a hydroxyl group-containing acrylic resin and a polyisocyanate compound (see above). Kitagawa in view of Noatschk fail to explicitly teach the isocyanate groups being present in the clear coating material an amount of 1.1 to 2 or 1.1 to 1.8 equivalents per equivalent of hydroxyl groups. However, it is well-known to optimize the ratio of isocyanate groups to hydroxyl groups in a polyurethane curing composition to ensure that a full curing and crosslinking is affected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-8 are pending.
	Claims 1-8 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 17, 2022Primary Examiner, Art Unit 1717